      9:20-cv-01303-BHH          Date Filed 09/03/20     Entry Number 23        Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

 Peacock Automotive, LLC,                       )
                                                )
                        Plaintiff,              )            Case No: 9:20-cv-1303-BHH
                                                )
        vs.                                     )     DEFENDANT’S NOTICE OF MOTION
                                                )       AND MOTION FOR SUMMARY
 Granite State Insurance Company,               )             JUDGMENT
                                                )
                        Defendant.              )
                                                )
                                                )

       TO:     BRADFORD N. MARTIN, ESQ. AND LAURA TEER, ESQ., COUNSEL FOR
               PLAINTIFF:

       Defendant Granite State Insurance Company (hereinafter “Granite State” or “Defendant”),

by and through its undersigned attorneys, will move before the Presiding Judge of the United States

District Court of South Carolina, ten (10) days after service hereof or as soon thereafter as may be

heard, for an Order granting summary judgment in its favor pursuant to Rule 56 of the Federal

Rules of Civil Procedure.

       In the instant breach of contract and bad faith matter, Plaintiff Peacock Automotive, LLC

(“Peacock” or “Plaintiff”) alleges that Defendant breached its insurance contract with Plaintiff and

acted in bad faith in denying business interruption coverage following the evacuation order relative

to Hurricane Dorian. As an initial matter, Defendant argues that the letter from SCEMD Director

Kim Stenson is inadmissible and thus cannot be properly relied upon by Plaintiff to support its

own Motion for Partial Summary Judgment. Further, as grounds for this Motion, Defendant asserts

that there is no genuine issue as to any material fact and that Defendant is entitled to judgment as

a matter of law insofar as (1) there can be no breach of contract because Plaintiff was not entitled

to benefits under the clear and unequivocal terms of the insurance policy where property damages

                                                 1
      9:20-cv-01303-BHH         Date Filed 09/03/20      Entry Number 23      Page 2 of 2




in the Bahamas was not covered under the territorial restrictions in the Policy and there was no

nexus between the Governor’s Executive Order and any existing damage or destruction of property

in the Bahamas; (2) to the extent Peacock’s bad faith cause of action substantively asserts claims

of improper claims practices, South Carolina law does not recognize a private cause of action for

improper claims practices; and (3) to the extent a bad faith cause of action was properly raised,

Granite State did not act in bad faith because there was no coverage under the Policy, and,

alternatively, because Granite State did not act unreasonably.

       This Motion is supported by relevant statutory and case law, pleadings on file, affidavits,

if any, the attached memorandum in support of this Motion and in response to the Motion for

Partial Summary Judgment filed by Plaintiff, and all arguments presented to this Honorable Court.

       Granite State further reserves the right to amend and/or supplement its Motion.



                                                     Respectfully submitted,
                                                     COLLINS & LACY, P.C.


                                             By:     s/: Michael R. Burchstead ___
                                                     MICHAEL R. BURCHSTEAD
                                                     Fed. ID#: 10297
                                                     mburchstead@collinsandlacy.com
                                                     LAURA R. BAER
                                                     Fed. ID#: 10390
                                                     lbaer@collinsandlacy.com
                                                     Post Office Box 12487
                                                     Columbia, SC 29211
                                                     803.256.2660

                                                     ATTORNEYS FOR GRANITE STATE
                                                     INSURANCE COMPANY


September 3, 2020
Columbia, South Carolina



                                                2
